DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 6/25/2020 in relation to application 16/911,720.
The Pre-Grant publication # 2021/0407314 is published on 12/30/2021
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of a method (1-7), a computer-implemented system (8-14), computer product and manufacture readable media (15-20). Thus falls within one of the four statutory categories (Step 1: YES).
The limitation of receiving a request for flight management service functions, determining the flight management service functions, determining a device setup configuration associated with the user and selecting one or more user devices are enumerated to be part of observation and opinion formation by participants of computational device user. This amounts to concepts performed in human mind as a part of mental process. Receiving streaming data and transmitting the streaming data to  flight management corresponds to the flight management service functions, as drafted, is a process that, under its broadest reasonable interpretation, covers activities that could be considered to be abstract idea grouping of certain method of organizing human activity. Though streaming wrappers and splitters are devices involved like a special hardware in avionic, connected FMS services and on-board hardware are part of cloud now commonly used to manage training interaction. Hence this  is managing of personal behavior or interactions between people for teaching following the steps of certain rules or instructions.  Therefore, the claims recite a judicial exception as that relates to abstract idea.  (STEP 2A PRONG 1: YES).
The independent claims do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations of “a computer processing device”, “flight service function specific data”, “a communication interface or device set-up configuration”, “cloud management” are merely use of generic computer applications.  The hardware part is so broadly claimed and encompasses any generic computer implementation of software steps that broadly claimed to be an organization of human activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the activities amounts to no more than mere instructions using generic computational activities. No improvement of machine technology found to have  occurred. The claim is not patent eligible (STEP 2A: Prong2: NO).
The independent claims also do not include additional elements that are significantly more than the judicial exception, because the limitations of “a computer processing devices”, “flight management services”, “a memory”, "databases of digital content and transmissions” are merely use of generic tutoring and client computer setup with known computer parts that are well-understood, routine, and conventional in art. Fig.5 of the instant specification discloses generic computing device and components in use for this claimed concept. Instructor sessions perform activities transmitting processed lessons, exercises on commonly available on network and on other computing devices for a tutoring server/student/client devices. The use of generic personal computers, server computer systems, use of hand-held or laptop devices by patrons, multiprocessor systems, programmable consumer electronics, network PCs for storing, analyzing and retrieval of routine sessions are already known equipment in art. The claims thus not patent eligible (Step 2B: No).
The dependent claims 2-7, 10-15, 17-20 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. Claims 2-7, 9-14, 16-20 highlights device setup configuration includes placement of display windows of the flight management service functions registered to the user, identifies one or more user devices include a trainee device and an instructor device, classifying type of instructions to calculate deviations from pre-planned flight profile and transmitting the deviations from pre-planned flight profile to the trainee device. Assigning priority to the streaming data corresponding to a simulation of the flight,   planning function and deviations,  performing function,  navigating function, and a datalink function are merely an involvement of activities generally categorized as insignificant extra pre and post solution activity. They relate to an abstract idea of monitoring, collection, assigning, reviewing, rule applications, evaluation, designating category, outputting etc. and are abstract idea in itself  (Step 2A: Prong1 YES). Those recitations are not improving the functioning of a computer itself that qualify this to be as significantly more (Step 2A: Prong2 YES). They are based on generic computer processing of transmission, calculations and aggregation of information from components and peripherals such as from input devices, output interface and interactive network servers  (Step 2B: No).   Hence not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number anticipated  by US 20190019419 A1  Gannon et al. (Gannon) and in view of US Patent Number 10,796,234 B2 to Ranatunga.
Claim 1. Gannon in combination with Ranatunga cloud flight management  system (FMS)   teaches a computer-implemented method for streaming avionic simulation (Para 0004 Avionic and flight control simulation to manage practice airspace), the method comprising: 
receiving, from a user device, a request for flight management service functions by a user (Para 0015 FMS training modules designed to train a user on a particular aircraft model or type of aircraft, such as an avionics feature relating to flight management system or computer of a particular aircraft model or type received via communication unit 160 of figure 1); 
determining the flight management service functions registered to the user based on the request; (Fig.1 element 170 Para 0011, 0013, 0057  Model-specific and type-specific training modules i.e. flight management system for a particular aircraft model or type that may include difference training modules, designed to train a user for a particular aircraft model or type; The data for example for a type of aircraft there is transmitted to registered client hardware devices so that the client devices can access or otherwise utilize the training programs data) 
 determining a device setup configuration associated with the user (Para 0021 client devices configured for communication unit as in fig.1 elements 160; the device such as a desktop computer as in para 0016;  a tablet computer  or a smartphone may be included and configured as in standard art practice to execute an application on a student/client set-up to view or otherwise utilize training program data) ; 
selecting one or more user devices based on the device setup configuration (Para 0020 training program from server adapting to a  corresponding suitable user device configurations such as for navigational maps); 
receiving streaming data corresponding to a simulation of the flight management service functions (Fig. 1 element 170 flight management system FMS; Para 0004 streaming data according to avionics feature like flight management system of an aircraft model or type of aircraft in a particular flight scenario); and 
transmitting the streaming data corresponding to the flight management service functions to one or more user devices, wherein the streaming data provides the simulation of the flight management service functions  ( Para 0011, 0021 receiving training plan and program service provided by the server system to retrieve and transmit data for profile and/or the flight performance function managing data via communication unit for control unit based on the determined identity of the user).
 	Gannon does not identify  presenting, by the aviation streaming wrapper, 
on the  first user  device, a first avionics related display window and/or a first flignt deck panel of the plurality of avionics related display windows and flight deck panels. Ranatunga, however, teaches the presenting, by the aviation streaming wrapper,  on the  first user  device, 
a first avionics related display window and/or a first flight deck panel of the plurality of avionics 
related display windows and flight deck panels;  (Fig. 10, 11  generation of a hierarchical abstraction of topics within a corpus in a streaming multi-structured data machine learning scenario in similarity to cloud management system of avionics where corpus could present an aviation streaming  wrapper, on a second user device hierarchical  abstraction, a second 
avionics related display window or a second flight  deck panel of  the 
plurality of avionics related display windows and flight deck panels). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate presenting, by the aviation streaming wrapper, on the first user  device, 
a first avionics related display window and/or a first flignt deck panel of the plurality of avionics related display windows and flight deck panels, as taught by Ranatunga, into the avionic streaming of Gannon cloud flight management  system (FMS) , so that a dispatcher device may be any computer accessed by a user performs planning, flying, navigating, or managing tasks associated with flight plans.

Claim 2. Gannon in combination with Ranatunga cloud flight management  system (FMS)  teaches the computer-implemented method of claim 1, wherein the flight management service functions include at least one of a flight planning function, a performance function, a navigation function, and a datalink function (Para 0021, 0056 performance function include flight navigation performance profile).Claim 3. Gannon in combination with Ranatunga cloud flight management  system (FMS)  teaches the computer-implemented method of claim 1, wherein device setup configuration includes placement of display windows or flight deck panels of the flight management service functions registered to the user on the one or more user devices (Para 0019 training program  generator provides training platform or flat panels as a  device set up configuration display windows for a user client devices; Para 0057 training program  configured to  provide training platform or deck hardware and software functionalities as registered by student client).Claim 4. Gannon in combination with Ranatunga cloud flight management  system (FMS)  teaches the computer-implemented method of claim 1, wherein the one or more user devices include a trainee device (Para 0004, 0042 student or trainee devices with individualized display device )  and an instructor device (Para  0005, 0042 instructor  training modules operated thru control units ).

Claim 5.  Gannon in combination with Ranatunga cloud flight management  system (FMS)  teaches the computer-implemented method of claim 4, further comprising: receiving, from the instructor device, instructions to planned flight ( Para 0004  specific planned based flight performance rated instructions based on user input), to generate deviations from a planned flight profile (Para 0015 visual display updated by the control unit changing flight information changes and/or deviating/modified from assigned the training plans as deviations and modifications are implemented) to transmitting and presenting simulations of the deviations from planned flight profile to the trainee device (Para 0050 deviations in planned profile transmitted as shown in Figure 9)
Claim 6. Gannon in combination with Ranatunga cloud flight management  system (FMS)  teaches the computer-implemented method of claim 1, further comprising: assigning a priority to the streaming data corresponding to a simulation of the flight management service functions; and transmitting the streaming data corresponding to the flight management service functions to one or more user devices based on the assigned priority (Para 0036 training program based on priorities such as for potential practice zones may be shown outside of restricted areas and terminal airspace and at available altitudes in a manner that indicates the availability, such as in a lighter or subdued color prior to selection).Claim 7. Gannon in combination with Ranatunga cloud flight management  system (FMS)  teaches the computer-implemented method of claim 1, further comprising: receiving, from the one or more user devices, a request to register for flight management service functions (Para 0057 training program  configured to  provide training platform or hardware and software functionalities as registered by student client).Claim 8.Gannon teaches a computer-implemented system for streaming avionic simulation (Para 0004 Avionic simulation), the computer-implemented system comprising: a memory having processor-readable instructions stored therein (Para 0016); and at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform functions (Para 0016 processor functions) for: receiving, from a user device, a request for flight management service functions by a user (Para 0015 training modules designed to train a user on a particular aircraft model or type of aircraft, such as an avionics feature relating to flight management system or computer of a particular aircraft model or type received via communication unit 160 of figure 1); 
determining the flight management service functions registered to the user based on the request; (Fig.1 element 170 Para 0011, 0013  Model-specific and type-specific training modules i.e. flight management system for a particular aircraft model or type that may include difference training modules, designed to train a user for a particular aircraft model or type; The data for example for a type of aircraft there is transmitted to registered client devices so that the client devices can access or otherwise utilize the training programs data) 
 determining a device setup configuration associated with the user (Para 0021 client devices configured for communication unit as in fig.1 elements 160; the device such as a laptop, a desktop computer as in para 0016, a tablet computer 163, or a smartphone 160 may be included and configured as a standard art practice to execute an application to view or otherwise utilize training program data) ; 
selecting one or more user devices based on the device setup configuration (Para 0020 training program from the server adapts to a  corresponding suitable user device configurations); 
receiving streaming data corresponding to a simulation of the flight management service functions (Fig. 1 element 170 flight management system FMS; Para 0004 streaming data according to avionics feature like flight management system of an aircraft model or type of aircraft in a particular flight scenario); and 
transmitting the streaming data corresponding to the flight management service functions to one or more user devices, wherein the streaming data provides the simulation of the flight management service functions  ( Para 0011, 0021 receiving training plan and program service provided by the server system to retrieve and transmit data for profile and/or the flight performance function managing data via communication unit for control unit based on the determined identity of the user).
Gannon does not identify  presenting, by the aviation streaming wrapper, 
on the  first user  device, a first avionics related display window and/or a first flignt deck panel of the plurality of avionics related display windows and flight deck panels. Ranatunga, however, teaches the presenting, by the aviation streaming wrapper,  on the  first user  device, 
a first avionics related display window and/or a first flight deck panel of the plurality of avionics 
related display windows and flight deck panels;  (Fig. 10, 11  generation of a hierarchical abstraction of topics within a corpus in a streaming multi-structured data machine learning scenario for cloud management system where corpus could present an aviation streaming 
wrapper, on a second user device hierarchical  abstraction, a second avionics 
related display window or a second flight  deck panel of  the 
plurality of avionics related display windows and flight deck panels). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate presenting, by the aviation streaming wrapper, on the first user  device, a first avionics related display window and/or a first flignt deck panel of the plurality of avionics related display windows and flight deck panels, as taught by Ranatunga, into the avionic streaming of Gannon cloud flight management  system (FMS) , so that a dispatcher device may be any computer accessed by a user performs planning, flying, navigating, or managing tasks associated with flight plans.
Claim 9. Gannon in combination with Ranatunga cloud flight management  system (FMS)  teaches the computer-implemented system of claim 8, wherein the flight management service functions include at least one of a flight planning function, a performance function, a navigation function, and a datalink function (Para 0021 performance function include flight performance profile via uplink data service ).Claim 10. Gannon in combination with Ranatunga cloud flight management  system (FMS)  teaches the computer-implemented system of claim 8, wherein the device setup configuration includes placement of display windows of the flight management service functions registered to the user on the one or more user devices (Para 0019 training program  generator provides training platform or flat panels as a  device set up configuration display windows for a user client devices).Claim 11. Gannon in combination with Ranatunga cloud flight management  system (FMS)  teaches the computer-implemented system of claim 8, wherein the one or more user devices include a trainee device (Para 0033 client trainee devices) and an instructor device (Para 0029 training modules operated by controlling instructor devices).
Claim 12. Gannon in combination with Ranatunga cloud flight management  system (FMS)  teaches the computer-implemented system of claim 11, further comprising: receiving, from the instructor device, instructions to planned flight ( Para 0004 specific planned flight performance rated instructions) to generate deviations from a planned flight profile (Para 0015 visual display updated by the control unit changing flight information changes and/or deviating/modified from assigned training plans as deviations and modifications are implemented) to transmitting and presenting simulations of the deviations from planned flight profile to the trainee device (Para 0050 deviations in planned profile transmitted as in Figure 9). 
Claim 13. Gannon in combination with Ranatunga cloud flight management  system (FMS)  teaches the computer-implemented system of claim 8, further comprising: assign a priority to the streaming data corresponding to a simulation of the flight management service functions; and transmit the streaming data corresponding to the flight management service functions to one or more user devices based on the assigned priority (Para 0036 training program based on priorities such as for potential practice zones may be shown outside of restricted areas and terminal airspace and at available altitudes in a manner that indicates the availability, such as in a lighter or subdued color prior to selection).Claim 14. Gannon in combination with Ranatunga cloud flight management  system (FMS)  teaches the computer-implemented system of claim 8, further comprising: receive, from the one or more user devices, a request to register for flight management service functions (Para 0057 training program  configured to  provide training platform or deck hardware and software functionalities as registered by student client) .Claim 15. Gannon in combination with Ranatunga cloud flight management  system (FMS)  teaches a non-transitory computer-readable medium containing instructions for streaming avionic simulation (Para 0016), comprising: receiving, from a user device, a request for flight management service functions by a user (Para 0015 training modules designed to train a user on a particular aircraft model or type of aircraft, such as an avionics feature relating to flight management system or computer of a particular aircraft model or type received via communication unit 160 of figure 1); 
determining the flight management service functions registered to the user based on the request; (Fig.1 element 170 Para 0011, 0013  Model-specific and type-specific training modules i.e. flight management system for a particular aircraft model or type that may include difference training modules, designed to train a user for a particular aircraft model or type; The data for example for a type of aircraft there is transmitted to registered client devices so that the client devices can access or otherwise utilize the training programs data) 
 determining a device setup configuration associated with the user (Para 0021 client devices configured for communication unit as in fig.1 elements 160; the device such as a laptop, a desktop computer as in para 0016, a tablet computer 163, or a smartphone 160 may be included and configured as a standard art practice to execute an application to view or otherwise utilize training program data) ; 
selecting one or more user devices based on the device setup configuration (Para 0020 training program from the server adapts to a  corresponding suitable user device configurations); 
receiving streaming data corresponding to a simulation of the flight management service functions (Fig. 1 element 170 flight management system FMS; Para 0004 streaming data according to avionics feature like flight management system of an aircraft model or type of aircraft in a particular flight scenario); and 
transmitting the streaming data corresponding to the flight management service functions to one or more user devices, wherein the streaming data provides the simulation of the flight management service functions  ( Para 0011, 0021 receiving training plan and program service provided by the server system to retrieve and transmit data for profile and/or the flight performance function managing data via communication unit for control unit based on the determined identity of the user).
Gannon does not identify  presenting, by the aviation streaming 
wrapper, on the  first user device, a first avionics related display window and/or a first flignt deck panel of the plurality of avionics related display windows and flight deck panels. Ranatunga, however, teaches the presenting, by the aviation streaming wrapper,  on the  first user  device, a first avionics
related display window and/or a first flight deck panel of the plurality of avionics related
display windows and flight deck panels;  (Fig. 10, 11  generation of a hierarchical abstraction of topics within a corpus in a streaming multi-structured data machine learning scenario where corpus could present an aviation streaming wrapper, on a second user 
device hierarchical abstraction, a second avionics related display window or a second flight
 deck panel of  the plurality of avionics related display windows and flight deck panels). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate presenting, by the aviation streaming wrapper, on the first user  device, a first avionics related display window and/or a first flignt deck panel of the plurality of avionics related display windows and flight deck panels, as taught by Ranatunga, into the avionic streaming of Gannon in combination with Ranatunga cloud flight management  system (FMS) , so that a dispatcher device may be any computer accessed by a user performs planning, flying, navigating, or managing tasks associated with flight plans.

Claim 16. Gannon in combination with Ranatunga cloud flight management  system (FMS)  teaches the non-transitory computer-readable medium of claim 15, wherein the flight management service functions include at least one of a flight planning function, a performance function, a navigation function, and a datalink function (Para 0021, 0056 performance function include flight performance profile, datalink).Claim 17. Gannon in combination with Ranatunga cloud flight management  system (FMS)  teaches the non-transitory computer-readable medium of claim 15, wherein device setup configuration includes placement of display windows of the flight management service functions registered to the user on the one or more user devices (Para 0057 training program  configured to  provide training platform or deck hardware and software functionalities as registered by student client ).Claim 18. Gannon in combination with Ranatunga cloud flight management  system (FMS)  teaches the  non-transitory computer-readable medium of claim 15, wherein the one or more user devices include a trainee device (Para 0004, 0042 student or trainee devices with individualized display device )  and an instructor device (Para  0005, 0042 instructor  training modules operated thru control units ).

Claim 19.Gannon in combination with Ranatunga cloud flight management  system (FMS)   teaches the non-transitory computer-readable medium of claim 18, further comprising: receiving, from the instructor device, instructions to planned flight ( Para 0004 specific planned flight performance rated instructions) but does not generate deviations from a planned flight profile to transmit and present simulations of the deviations from planned flight profile to the trainee device. Gannon in combination with Ranatunga cloud flight management  system (FMS) , however, teaches the instructions to generate deviations from a planned flight profile (Para 0015 visual display updated by the control unit changing flight information changes and/or deviating/modified from assigned training plans as deviations and modifications are implemented) to transmitting and presenting simulations of the deviations from planned flight profile to the trainee device (Para 0050 deviations in planned profile transmitted as in Figure 9).Claim 20. Gannon in combination with Ranatunga cloud flight management  system (FMS)  teaches the non-transitory computer-readable medium of claim 15, further comprising: assigning a priority to the streaming data corresponding to a simulation of the flight management service functions; and transmitting the streaming data corresponding to the flight management service functions to one or more user devices based on the assigned priority (Para 0036 training program based on priorities such as for potential practice zones may be shown outside of restricted areas and terminal airspace and at available altitudes in a manner that indicates the availability, such as in a lighter or subdued color prior to selection).


Response to Arguments/Remarks
Applicant's arguments/amendments filed on June 9, 2022 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Applicant on page 11  cites amendment but does not provide any specific argument to  overcome  35USC101 rejection. Examiner has updated the rejection statement above.
Applicant on page 12 indicates that the prior art combination is not teaching the aviation streaming wrapper data via streaming splitter corresponding to flight management service function to a first and a second user devices to present on display windows. This necessitated an updated search and new grounds for rejection above.  Therefore, Applicant’s arguments are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        
/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715